DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1 – 26 are pending in the instant application.
Response to Applicant’s Remarks
Applicant’s amendments filed on June 3, 2022 and the Declaration under 37 C.F.R. §1.132 by Dr. Ashraf Khalil filed on July 7, 2022 have been entered.
The rejection under 35 U.S.C. §102(a)(1) of the instant claims 1, 8 and 19 – 20 as being anticipated by Polo et al., Bioorg. Chem. 90 (2019), 103034, pp. 1-11 is hereby withdrawn in view of Applicant’s amendment to remove the limitation, wherein R5 is alkoxy, in the instant claims.
Regarding the rejection under 35 U.S.C. §103 of the instant claims 1 – 4, 8 – 9, 11 and 17 – 20 as being obvious over Janet Sabina et al., New J. Chem., 2017, 41, pp. 4096-4109, Applicant’s remarks and the Declaration under 37 C.F.R. §1.132 by Dr. Ashraf Khalil have been considered and are found to be persuasive. Dr. Ashraf Khalil presented that the instant compound DK14 has a stronger effect in inhibiting the viability of MDA-MB-468 and MDA-MB-231 cell lines compared to the compound 3b as taught by Sabina. See, Declaration, Figures 3-4. Compound DK14 was shown to be 11x more potent in the MDA-MB-231 cell line and 5x more potent in the MDA-MB-468 cell line than the compound 3b. Thus, the compound DK14 obtains unexpected superior pharmaceutical results and a person skilled in the art would not have been motivated to modify the positional isomeric compound 3b as taught by Sabina. Therefore, the rejection is withdrawn.
Expanded Search: Applicant’s amendment necessitates new grounds of search, wherein:
R4 is C1 alkyl (methyl); and
R5 is selected from hydrogen or C1 alkyl (methyl).
Since the above scope is not free of prior art, search has not been expanded further yet to the full scope of the instant claims.
	In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.

Claim Objections
Claims 9, 11 and 17 – 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
Statutory Authority:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Rejection:
Claims 1 – 4, 8 and 19 – 20 are rejected under 35 U.S.C. 103 as being obvious by Fang et al., Chin. J. Org. Chem. 2013, 33, pp. 523-529 (Fang).
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Fang teaches the compound 3k. See, pg. 524, Scheme 1. The compound 3k is presented below:

    PNG
    media_image1.png
    275
    558
    media_image1.png
    Greyscale

	Fang teaches the compound of instant formula I, wherein:
R1 and R2 are each C2 haloalkyl (chloroethyl);
R3, R6, and R7 are each hydrogen; and
R4 and R5 are each C1 alkyl (methyl).

	The instant claim 19 is drawn towards the composition comprising the compound of claim 1. The instant claim 20 is drawn towards a pharmaceutical composition comprising the compound of claim 1 and a pharmaceutically acceptable carrier and/or excipient. Fang teaches that substituted acetophenone (in the instant case, 3,4-dimethyl substituted acetophenone) was mixed with 3 mL ethanol and the mixture was reacted with N,N-bis(2-chloroethyl)-4-amino-benzaldehyde. The reaction mixture was mixed with 1 mL 10% NaOH solution, extracted, dried, evaporated and purified to obtain the final target product compound 3k. See attached translation, page 8, 1st paragraph. Fang also conducted antitumor activity (MTT solution) tests to measure the cell proliferation inhibitory rate against human liver cancer cell line HepG2. The samples were treated with different concentrations of the compound 3k, mixed with MTT solution after 72 hrs., washed to remove the liquid and finally dimethyl sulfoxide (DMSO) was added to the mixture to obtain the OD values. Fang determined that the composition comprising compound 3k exhibited inhibitory effects (50.17 μmol/L). See attached translation, pg. 21 paragraph 1. The reaction mixture was not washed or dried after the addition of dimethyl sulfoxide. Thus, DMSO is considered a pharmaceutically acceptable carrier or excipient.
	Fang does not explicitly teach the compound of formula I, wherein the variable R5 is hydrogen, as recited in the instant claim 8.
	The compound as taught by Fang and the compound in the instant claims are considered structural analogs and hydrogen and methyl are deemed obvious variants. It is well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results. In re Wood, Whittaker, Stirling, and Ohta, 582 F.2d 638, 199 U.S.P.Q 137 (C.C.P.A. 1978). While Fang does not explicitly teach the compound, wherein the instant variable R5 is hydrogen, Fang does teach that the instant compound possesses excellent anti-cancer properties. See attached translation, Table 1. Thus, a person having ordinary skill in the art would thus have been motivated to substitute the methyl group with a hydrogen with a reasonable expectation that the compounds would possess the same, if not better, pharmaceutical properties. Therefore, the claims are prima facie obvious over the prior art.

Conclusion
Claims 1 – 4, 8 and 19 – 20 are rejected.
Claims 9, 11 and 17 – 18 are objected.
Claims 5 – 7, 10, 12 – 16 and 21 – 25 are withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626         

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626